By the Court :
This case is affirmed:
1. The plea interposed by the plaintiff in error was a nullity. It was neither good as a plea of former conviction, nor as a plea of former acquittal.
2. There was no error in that part of the charge complained of, although the words used by the judge, while in some respects objectionable, were not such as to require a reversal of the case.
3. The failure of the district attorney to formally read the indictment and state the plea to the jury after they were sworn, *136was not error, as the record shows that the jury were sufficiently informed of the nature of the charge against the plaintiff in error, and also of his plea — the character of his defense.
i.Under the facts as to the separation of the jury the defendant could not possibly have been prejudiced.
5. The affidavits of jurors cannot be used to impeach their verdict.
All concur except Spencer and Crofoot, JJ., not sitting.